IN THE COURT OF APPEALS OF IOWA

                                  No. 14-0159
                            Filed October 29, 2014

RICARDO PHILLIPS,
     Plaintiff-Appellant,

vs.

IAN LAWLER and THEODORE
STROOPE,
      Defendants-Appellees.
________________________________________________________________

      Appeal from the Iowa District Court for Polk County, Michael D. Huppert,

Judge.



      Ricardo Phillips appeals the district court’s finding of no good cause in

delay of service of process. AFFIRMED.



      Eric Updegraff of Stoltz & Updegraff, P.C., Des Moines, for appellant.

      Gary D. Goudelock Jr., Assistant City Attorney, Des Moines, for appellees.



      Considered by Potterfield, P.J., and Tabor and Mullins, JJ.
                                         2



TABOR, J.

      Plaintiff Ricardo Phillips appeals the district court’s dismissal of his lawsuit

for failure to timely serve the defendants, two Des Moines police officers, under

Iowa Rule of Civil Procedure 1.302(5).

      After a careful review of the record, the parties’ briefs, the applicable law,

and the district court’s sound analysis, we conclude the ruling dismissing the

action should be affirmed without opinion pursuant to Iowa Rule of Appellate

Procedure 6.1203 subsections (a) and (d).

      AFFIRMED.